                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG


JEFFREY B. COHEN,

              Plaintiff,

v.                                                      CIVIL ACTION NO.: 3:19-CV-52
                                                        (GROH)

FRED ENTZEL,
ANGELA DUNBAR,
ERIC HOWELL,
JOHN DOE #1,
Known as Acting Warden Keyes,
JOHN DOE #2,
Known as Acting Captain J. Squires, and
JOHN DOE #3,
Known as Lieutenant Rodriguez,

              Defendants.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Now before the Court is the Report and Recommendation (AR&R@) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 32] on September 25, 2019. In his

R&R, Magistrate Judge Trumble recommends that the Plaintiff’s amended complaint

[ECF No. 30] be dismissed without prejudice.

                                 I. Standard of Review

       Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions
of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a Plaintiff’s right to appeal this Court’s Order.             28.U.S.C..' 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The R&R was mailed to

the Plaintiff on September 25, 2019. ECF No. 32. The Plaintiff accepted service on

September 30, 2019. ECF No. 33. The Plaintiff filed his objections on October 11,

2019.1 ECF No. 34. Accordingly, the Court will review the portions of the R&R to which

the Plaintiff objects de novo.

                                           II. Discussion

       In his R&R, Magistrate Judge Trumble recommends that Plaintiff’s complaint be

dismissed because he failed to exhaust his administrative remedies, as required under

the Prison Litigation Reform Act (PLRA). Specifically, Judge Trumble notes that Plaintiff

claims he filed a BP-11 form on July 17, 2019, which was less than two months before he

filed his amended complaint. Based on the face of Plaintiff’s complaint, Judge Trumble

finds it improbable for Plaintiff to have exhausted his administrative remedies in such a

short period of time since Plaintiff’s BP-11 form is still pending review. Furthermore,

Judge Trumble finds that Defendants’ actions did not render the grievance process

unavailable because Plaintiff filed administrative remedy forms after allegedly being


1
Plaintiff resubmitted identical objections [ECF No. 36] on October 18, 2019.

                                                   2
denied access to such forms while incarcerated in the Special Housing Unit (SHU).

      In his objections, Plaintiff first contends that Judge Trumble misconstrued a

supporting fact underlying Claim 9 (Obstruction of Meaningful Court Access). Plaintiff

avers that on July 17, 2019, he received access to his legal documents after being

confined in the SHU for two months. Plaintiff argues that this fact supports Claim 9 as

opposed to providing the basis for a separate claim. Second, Plaintiff contends that

Judge Trumble mistakenly noted that he did not attach copies of his submitted

administrative remedy forms to his amended complaint. Plaintiff argues that these forms

show that he “exhausted remedies for his court access claims between October 2017 and

January 2018.” ECF No. 34 at 2. Lastly, Plaintiff argues that he has exhausted his

administrative remedies because Defendants’ failure to respond to his appeal rendered

the grievance process unavailable.

      Plaintiff is correct that administrative remedy forms were attached to his amended

complaint.   See ECF No. 30-6.       However, these administrative remedy forms only

pertain to Claims 6 and 7 (Obstruction of Meaningful Court Access) of his amended

complaint. In his declaration,2 Plaintiff claims that he submitted BP-8, BP-9, BP-10, and

BP-11 forms from August 7, 2018 through October 23, 2018 regarding improper

sanctions.   Moreover, Plaintiff noted in his objections that he has copies of the

“applicable administrative remedy documentation.” ECF No. 34 at 3, n.2. Yet, none of

these forms are attached to his amended complaint for review. Therefore, the Court is

unable to confirm whether Plaintiff exhausted all administrative remedies on these claims.


2
See ECF No. 34-1.

                                            3
       Upon review of the attached administrative remedy forms, the Court finds that

Plaintiff did not exhaust his remedies. On January 11, 2018, the Administrative Remedy

Coordinator for the Mid-Atlantic Regional Office rejected Plaintiff’s appeal for failure to

first “file a BP-9 request through the institution for the warden’s review and response

before filing an appeal at this level.”       See ECF No. 30-6 at 6.           “[T]o exhaust

administrative remedies, a person must follow the rules governing filing and prosecution

of a claim, including the prison’s rules for filing an appeal.” Lewis v. Washington, 300

F.3d 829, 833 (7th Cir. 2002). While Plaintiff argues that Defendants did not respond to

his BP-11 request, he clearly skipped over multiple steps in the grievance process when

filing his request for appeal. Based on Plaintiff’s inability to adhere to the rules governing

the grievance process, the Court finds that Plaintiff has not exhausted his administrative

remedies as required under the PLRA.

                                      III. Conclusion

       Accordingly, upon careful review of the R&R, it is the opinion of this Court that

Magistrate Judge Trumble=s Report and Recommendation [ECF No. 32] should be, and

is hereby, ORDERED ADOPTED for the reasons more fully stated therein. Therefore,

the Plaintiff’s Amended Complaint [ECF No. 30] is DISMISSED WITHOUT PREJUDICE.

The Plaintiff’s Motion for Leave to File Excess Pages [ECF No. 31] is DENIED AS MOOT.

       This matter is ORDERED STRICKEN from the Court’s active docket.




                                              4
      The Clerk of Court is DIRECTED to mail a copy of this Order to the Plaintiff by

certified mail, return receipt requested, at his last known address as reflected on the

docket sheet.

      DATED: February 27, 2020




                                          5
